 1   Mark John Geragos (Admitted Pro Hac Vice)
 2   Benjamin Jared Meiselas (Admitted Pro Hac Vice)
     GERAGOS & GERAGOS, PC
 3   644 South Figueroa Street
 4   Los Angeles, CA 90017
     Telephone No. 213-625-3900
 5   Facsimile No. 213-232-3255
     Email: mark@geragos.com
 6          meiselas@geragos.com
 7
     William A. Richards #013381
 8   Alan S. Baskin #013155
 9
     Shayna G. Stuart #034819
     BASKIN RICHARDS PLC
10   2901 N. Central Avenue, Suite 1150
     Phoenix, Arizona 85012
11
     Telephone No. 602-812-7979
12   Facsimile No. 602-595-7800
     E-mail: brichards@baskinrichards.com
13            alan@baskinrichards.com
14           sstuart@baskinrichards.com
     Attorneys for Plaintiff Laney Sweet, an individual, on her
15   own behalf and as guardian of Plaintiffs E.S. and N.S.,
     and as representative of the Plaintiff Estate of Daniel Shaver
16

17                             IN THE UNITED STATE DISTRICT COURT
18                                FOR THE DISTRICT OF ARIZONA
19     Laney Sweet, et al.,                         Case No. 2:17-cv-00152-PHX-GMS
20                                                  LEAD CASE
                                      Plaintiffs,
21     v.                                           CONSOLIDATED WITH:
22                                                  Case No. 2:17-cv-00715-PHX-GMS
       City of Mesa, et al.,
23                                  Defendants.     NOTICE OF SERVICE OF DISCOVERY
24     Grady Shaver, et al.,

25                                    Plaintiffs,
       v.
26
       City of Mesa, et al.,
27
                                    Defendants.
                                         1
                                                   Pursuant to L.R.Civ. 5.2, Plaintiff Laney Sweet, an individual, on her own behalf and as
                                         2
                                             guardian of Plaintiffs E.S. and N.S., and as representative of the Plaintiff Estate of Daniel
                                         3
                                             Shaver (“Sweet Plaintiffs”), by and through her undersigned counsel, give notice that they
                                         4
                                             served upon counsel on June 11, 2020 via electronic mail the following:
                                         5
                                                   1. Plaintiffs E.S., N.S., and Laney Sweet’s Second Supplemental Responses to
                                         6
                                                       Defendant City of Mesa’s First Request for Production of Documents.
                                         7

                                         8         RESPECTFULLY SUBMITTED this 11th day of June, 2020.
                                         9
                                                                                     BASKIN RICHARDS PLC
                                        10
                                                                                     /s/ Shayna G. Stuart
                                        11                                           William A. Richards
2901 North Central Avenue, Suite 1150




                                        12                                           Alan S. Baskin
      Telephone 602-812-7979
      Facsimile 602-595-7800
      Phoenix, Arizona 85012




                                                                                     Shayna G. Stuart
       BASKIN RICHARDS PLC




                                        13                                           2901 North Central Avenue, Suite 1150
                                                                                     Phoenix, Arizona 85012
                                        14
                                                                                     Attorneys for Plaintiffs
                                        15
                                                                                     AND
                                        16

                                        17                                           Mark Geragos
                                                                                     Benjamin Meiselas
                                        18                                           GERAGOS & GERAGOS, PC
                                                                                     644 S. Figueroa Street
                                        19
                                                                                     Los Angeles, CA 90017
                                        20
                                                                                     Grant Woods
                                        21                                           GALLAGHER & KENNEDY, PA
                                        22                                           2575 E. Camelback Road, Suite 1100
                                                                                     Phoenix, AZ 85016
                                        23
                                                                                     Attorneys for Plaintiff Laney Sweet, an individual, on
                                        24
                                                                                     her own behalf and as guardian of Plaintiffs E.S. and
                                        25                                           N.S., and as representative of the Plaintiff Estate of
                                                                                     Daniel Shaver
                                        26
                                        27



                                                                                           2
                                         1                                  CERTIFICATE OF SERVICE
                                         2
                                                    I hereby certify that on June 11, 2020, I electronically transmitted the attached document
                                         3   to the Clerk’s Office using the CM/ECF system for filing to:
                                         4
                                             Kathleen Wieneke
                                         5   Christina Retts
                                             WIENEKE LAW GROUP, PLC
                                         6   1095 W. Rio Salado Parkway, Suite 209
                                         7   Tempe, AZ 85281
                                             Attorneys for Defendants City of Mesa,
                                         8   Brian Elmore, Christopher Doane,
                                             Bryan Cochran, and Richard Gomez
                                         9

                                        10   John T. Masterson
                                             Joseph J. Popolizio
                                        11   JONES, SKELTON & HOCHULI, PLC
2901 North Central Avenue, Suite 1150




                                        12   40 N. Central Ave., Suite 2700
                                             Phoenix, AZ 85004
      Telephone 602-812-7979
      Facsimile 602-595-7800
      Phoenix, Arizona 85012
       BASKIN RICHARDS PLC




                                        13   Attorneys for Defendant Richard Gomez
                                        14   Daniel O’Connor
                                        15   Karen Stillwell
                                             O’CONNOR & DYET, P.C.
                                        16   7955 S. Priest Drive
                                        17
                                             Tempe, AZ 85284
                                             Attorneys for Defendants Philip
                                        18   Brailsford and Corrine Brailsford
                                        19   Mark Zukowski
                                        20   David Potts
                                             Jonathan Barnes
                                        21   JONES, SKELTON & HOCHULI, PLC
                                             40 N. Central Avenue, Suite 2700
                                        22
                                             Phoenix, AZ 85004
                                        23   Attorney for Defendant La Quinta Holdings
                                        24   James Belanger
                                        25   J. BELANGER LAW PLLC
                                             PO Box 447
                                        26   Tempe, AZ 85280
                                        27



                                                                                             3
                                         1   Spencer Scharff
                                         2   SCHARFF PLC
                                             502 W. Roosevelt Street
                                         3   Phoenix, AZ 85003
                                             Attorney for Defendant Charles Langley
                                         4

                                         5   Sven K. Budge
                                             BUDGE LAW FIRM, PLLC
                                         6   1134 E. University Drive, Suite 121
                                         7   Mesa, AZ 85203
                                             Attorney for Plaintiffs Grady and Norma Shaver
                                         8

                                         9
                                             /s/ Maria Luque Villa
                                        10

                                        11
2901 North Central Avenue, Suite 1150




                                        12
      Telephone 602-812-7979
      Facsimile 602-595-7800
      Phoenix, Arizona 85012
       BASKIN RICHARDS PLC




                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26
                                        27



                                                                                         4
